Appeal from order of disposition, Family Court, New York County (Leah Marks, J.), entered on or about January 20, 1995, which adjudicated appellant a juvenile delinquent, upon his admission that he committed acts which, if committed by an adult, would constitute the crime of attempted grand larceny in the second degree, and placed him with the Division for Youth for a period of 18 months, unanimously dismissed as moot, without costs.
Appellant’s challenge to the court’s dispositional order is moot because that order expired in 1996 (see, Matter of Christopher H., 198 AD2d 120; Matter of Darryl G., 184 AD2d 204), and there is no basis upon which to review the order notwithstanding its mootness. In any event, the dispositional order was a proper exercise of discretion (see, Family Ct Act § 352.2 [2] [a]). Concur — Nardelli, J.P., Andrias, Friedman, Marlow and Gonzalez, JJ.